Citation Nr: 1120101	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-48 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas.  

In July 2010, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran's GERD was not caused or aggravated by his service, or by a service-connected disability.  


CONCLUSION OF LAW

GERD is not related to the Veteran's service, or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that his GERD was caused or aggravated by a service-connected disability.  Specifically, he argues that his GERD was caused or aggravated by his service-connected diabetes mellitus, to include use of medications for control of that disability.  He further asserts that his VA examination was inadequate (discussed infra).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).     

In addition, disease associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Service connection is currently in effect for diabetes mellitus, and bilateral peripheral neuropathy of the lower extremities.  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports include private reports dated in 1967, prior to active duty, which show treatment for a two-to-three year history of gastritis.  Service treatment reports include a pre-induction examination report, dated in October 1967, which shows that his abdomen and viscera were clinically evaluated as normal, and which notes a history of gastritis, with no history of ulcer.  An associated "report of medical history"  shows that the Veteran indicated that he had a history of "stomach, liver or intestinal trouble," and the report includes a notation of a history of stomach trouble.  Service treatment reports do not contain any relevant findings, or show any relevant treatment or diagnosis.  The Veteran's separation examination report, dated in March 1970, shows that his abdomen and viscera were clinically evaluated as normal.  In an associated "report of medical history," he denied a history of "stomach, liver or intestinal trouble."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2004 and 2010.  This evidence shows that the Veteran received ongoing treatment for diabetes, and that his medications included Omeprazole and Ranitidine for GERD, and Metformin for diabetes.  Other medications, for a number of other conditions, included Simvastatin, Guaifenesin, Lipitor, and Avandomet.  This evidence shows that in 2004, the Veteran was noted to be slightly obese, and to have GERD.  

A VA examination report, dated in January 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes that the Veteran was diagnosed with diabetes in 2004, that he had a history of smoking, and heavy ethanol use, and that he had previously reported a 30-year history of GERD.  The diagnosis was gastroesophageal reflux disease.  The examiner concluded that the Veteran's GERD was not secondary to his diabetes, nor was it related to any of the medications that he had been prescribed for his diabetes.  The examiner explained that the Veteran had reported a 30-year history of GERD, and that it therefore predated his diabetes by that amount of time.  The examiner further concluded that the Veteran's GERD had not been aggravated by his diabetes.  

The Board finds that the claim must be denied.  As an initial matter, although the Veteran was treated for gastritis prior to service, the evidence shows that GERD was not noted upon entrance into service.  Crowe.  Therefore, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

With regard to the possibility of service connection on a direct basis (that does not involve exposure to Agent Orange), the Veteran's service treatment reports do not show any relevant treatment for GERD.  The Veteran's October 1969 separation examination report does not note GERD. Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of GERD is dated no earlier than 2004.  This is about 34 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between GERD and the Veteran's service.  See 38 C.F.R. § 3.303(d).  

With regard to the possibility that GERD is due to exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that GERD was caused by such exposure, Combee, and the applicable law does not include GERD as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time between service in Vietnam and the current problem at issue clearly indicates no connection, beyond the fact that such disorders have not been found to be connected with exposure to herbicides.

In summary, the evidence does not show that the Veteran has GERD that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Id.  

With regard to secondary service connection, there is no competent evidence to show that GERD was caused or aggravated by a service-connected disability.  The only competent opinion is found in the January 2010 VA examination report, and this opinion weighs against the claim.  The Board further points out that there is no competent evidence of record to show that a baseline level of severity of GERD has been established by the medical evidence, and that service connection may not be granted under 38 C.F.R. § 3.310 without such a baseline.  Accordingly, the Board finds that the preponderance of the evidence is against the secondary service connection claim, and that the claim must be denied.

The Board has considered an article submitted by the Veteran.  It states, "Autonomic [blank], a complication of diabetes that affects automatic functions throughout the body, can cause gastoesophageal reflux by damaging the nerves that control the lower esophageal sphincter."  This article states that GERD can be worsened by a number of factors, to include smoking, alcohol consumption, and being overweight, as well as eating certain foods.

However, this article is not competent medical evidence, as it is generic literature which does not discuss the facts reasonably approximating and relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service.)  In addition, it is not referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).    

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the contention that GERD is secondary to a service-connected disability.  To the extent that the Veteran asserts that he has GERD symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran has not asserted that he has GERD during service, rather, he argues that it is secondary to his service-connected diabetes mellitus.  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of GERD, or to state whether this condition is secondary to a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of themselves, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's post-service medical records do not show the existence of GERD prior to 2004.  In January 2010, a VA examiner determined that his GERD was not related to his service-connected diabetes mellitus.  There is no competent, contrary opinion of record.  Given the foregoing, the Board finds that the post-service medical evidence outweighs the Veteran's contentions.  

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post- service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has been afforded an examination and an etiological opinion has been obtained.  In this regard, the Veteran has asserted that his VA examination was inadequate.  He testified that he had talked to the examining physician in 2004, and that he had admitted that he had prior stomach problems at that time.  However, he asserted that his stomach problem in his past "has nothing to do with the problems that I had in the past."  He stated that he had quit drinking and smoking, and that he had lost weight, around the year 2000.  He argued that he was never given the opportunity to explain the difference between his current stomach symptoms, and those in his past.    

A review of the January 2010 VA examination report shows that the examiner indicated that the Veteran's claims file had been reviewed, and that the Veteran was examined.  Detailed examination findings are included in the report.  In addition, the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Veteran is not competent to state whether or not his stomach symptoms are relevant to his current claim.  Espiritu.  Under the circumstances, the Board finds that this report is adequate, and that additional development is not required.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


